Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
Response to the Applicant’s filing on 4/30/2021
Claim 1 has been cancelled
Claims 2-21 have been submitted for examination
Claims 2-21 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloud et al. US Patent no. 6,119,251 (Hereinafter Cloud)
2.	In regard to claim 2, Cloud teaches:
An integrated circuit (IC) dynamic random access memory (DRAM) device comprising: 
(Figure 2 in Cloud)
an array of DRAM storage cells organized into multiple rows that are accessible via corresponding row addresses, each of the multiple rows including multiple columns of DRAM storage cells that are accessible via corresponding column addresses; 
(Figures 1 and 4 col. 7, lines (1-35) in Cloud)
storage to store row address information for ones of the multiple rows of storage cells that are associated with a detected error; and 
(Figure 4 col. 7, lines (1-35) in Cloud)
test circuitry to perform test operations on the array of DRAM storage cells, the test circuitry operable to perform consecutive access operations to access column data corresponding to each of the multiple columns of each of the multiple rows; for each of the consecutive access operations, determine whether the accessed column data includes at least one error; and 
(Figure 2, ref. (206) & (208) & (210) & (212) and col. 5, lines (20-65) in Cloud)
if at least one error is detected in the accessed column data, correct the at least one error, and update the storage to include the corresponding row address of the detected column data that included the at least one error.
(Figure 2, ref. (206) & (208) & (210) & (212) and col. 5, lines (20-65) in Cloud)
3.		In regard to claim 3, Cloud teaches:
The IC DRAM device of claim 2, wherein the test circuitry further comprises: 
error circuitry to correct the at least one error using an error correction code.
(Figure 2, ref. (206) and col. 5, lines (20-65) in Cloud)
4.		In regard to claim 4, Cloud teaches:
The IC DRAM device of claim 2, wherein: the test circuitry performs the test operations during a self-refresh mode of operation.
(Abstract in Cloud)

The IC DRAM device of claim 2, wherein: the test circuitry performs the test operations during a normal data transfer mode of operation.
(Figure 2, ref. (206) & (208) & (210) & (212) and col. 5, lines (20-65) in Cloud)
6.	In regard to claim 6, Cloud teaches:
The IC DRAM device of claim 2, wherein the test circuitry further comprises: a state machine to control the test operations.
(Figure 10 in Cloud)
7.	In regard to claim 7, Cloud teaches:
The IC DRAM device of claim 2, wherein the test circuitry further comprises: 
a test counter to generate consecutive column addresses corresponding to each of the multiple columns of each of the multiple rows.
(Figure 2, ref. (206) & (208) & (210) & (212) and col. 5, lines (20-65) in Cloud)
8.	In regard to claim 8, Cloud teaches:
The IC DRAM device of claim 2, wherein: during an initialization mode of operation, the storage is loaded with prior fail address information stored off-chip, the prior fail address information obtained during prior test operations.
(Figure 2, ref. (206) & (208) & (210) & (212) and col. 5, lines (20-65) in Cloud)
9.	Claims 9-15 are rejected for the same reasons as per claims 2-8.
10.	Claims 16-21 are rejected for the same reasons as per claims 2-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112